Order entered August 21, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01000-CV

                       FAVOUR LEASING, LLC, ET AL., Appellants

                                               V.

                        PATRICK J. MULLIGAN, ET AL., Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-14667-A

                                           ORDER
       We GRANT appellants’ August 14, 2013, unopposed motion for an extension of time to

file a brief. Appellants shall file their brief on or before September 10, 2013. No further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE